PER CURIAM:
Erma Frazier appeals the district court’s order entering judgment in favor of the remaining Appellees in accordance with the jury’s verdict on Frazier’s claim of retaliation and directing judgment in favor of the Appellees on Frazier’s claims of race and age discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court and deny Frazier’s motion to assign counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.